Title: Lafayette to Thomas Jefferson, 22 April 1812
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
                  My dear friend 
                  Paris 22d April 1812
           I find the dispatches By the Hornet are Just Going and altho’ I mean to write more fully By the Return of the wasp I Hastily Seize the Opportunity to let you know that my family and myself, mde de tessé, who Has Been ill, mr de tessé, m. de mun and mr de tracy are now all well—your Correspondance with washington will inform you of the European news.—Great Continental preparations are moving on and Seem to threaten Russia—
		  our
			 friend mr Barlow Has not Been able to Send a Result of His Negociation for which He keeps the wasp and is promised He will not waït Long—we Hear
			 a British messenger is Gone to America—may He Announce Better dispositions than are Expressed By the ministers of the Regent! no Body More ferf 
                  fervently than me wishes the U.S. may Avoid a war.
           I Have Been very much Gratified with your Approbation of my Arrangement with Mm Baring and parish.
			 mr du plantier’s Letters and other informations Being well weighed it Has Appeared to us Here that it was impossible to make a Sale or loan in America which Has Been Confirmed By mr madison’s opinion—the price to Be got in Small
			 portions, upon long Credits, and with Every difficulty of distance and disadvantage of change Seemed to Be from ten to twelve dollars, as opportunities did offer. I Have Been Several years making in Europe fruitless attempts, which the Appearances of a war Had lately Been thought to Reduce to impossibility—your last favor made me think you thought 
                  Believed I was in time to Reap the advantages of delay By a Sale at pointe Coupee.
          under those Circumstances, and the pressure of my affairs, the Ruinous Encrease of interest upon interest making it Necessary, Even in probity, to attend to a liberation, I was advised by mr Barlow and other American friends not to miss the opportunity of two English purchasers of my Lands. they Agreed, Considering their loss on the Exchange, to pay twelve dollars, Sixty francs in paris—See, my 
                  dear Jefferson, what immense inexpressible obligation I Have to that unexpected American Grant—But the Approbation of the whole world for the use I make of it would Not avail me
			 untill I know I am approved By the friend to whom principaly I owe the provident delivery.
			 Let me add that if my Situation
			 did permit me to Have a plantation Near 
                     at pointe Coupee mr Baring would Readily Restore me to the possession and Even the choice of one or two of His patents.
          I Have not yet Received the patent and plan of the precious tract Near the City which Has Ever Been By you Considered as the most important part of the munificent Gift. adieu, my dear Excellent friend I am most affectionately
          Yours
                  Lafayette
        